Exhibit 10.04

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 



CONFIDENTIAL

EXECUTION COPY





INITIAL STRATEGIC PARTNERSHIP AGREEMENT 

 

This INITIAL STRATEGIC PARTNERSHIP AGREEMENT (this “Agreement”) is made and
entered into as of June 28, 2016 (the “Effective Date”), by and between Amyris,
Inc. (“Amyris”) and Ginkgo Bioworks, Inc. (“Ginkgo”).

 

BACKGROUND

 

Ginkgo and Amyris have had and are continuing to have discussions regarding the
establishment of a strategic partnership (the “Partnership”).  This Agreement
summarizes the terms and conditions for the Partnership. It is understood that
each party’s entrance into the Partnership is subject to the negotiation and
execution of a definitive partnership and license agreement containing binding
terms and provisions governing the Partnership (the “Subsequent Agreement”).

 

 

1.           The Partnership. This Agreement sets forth the material terms and
conditions of a proposed partnership (the “Partnership”) under which Amyris and
Ginkgo will be able to offer the industry-leading biotechnology platform to
their customers. The purpose of the Partnership is to avoid terms that will
create misaligned incentives for the parties’ respective commercial and
technical teams. This partnership will increase velocity – both in terms of
number of customer deals and commercial Products brought to market (“Product” or
“Products”). In order to achieve this velocity increase, the increased
efficiency of sharing technology and capabilities must exceed the friction of
the two teams working together. Deal and product velocity will demonstrate to
both customers and investors that industrial biotechnology can deliver
significant value in the marketplace. This will drive investment in the sector
as well as customer interest in locking in key targets for commercial
development. Each party represents that its board of directors has determined
that this arrangement is in the best interest of such party and its
stockholders.

 

 

2.           Value-Sharing.  Value sharing will be defined separately for each
class of Products, as noted herein and will include sharing of both
value-creation (“Value-Creation”), as defined below, as well as any fees,
cost-sharing payments or milestone payments due to a party under the
corresponding agreement with a third party. Specifically, Value-Creation will be
calculated as follows: Value-Creation = * . Thus, the calculation of
Value-Creation includes a * mark up on a party’s actual manufacturing cost,
irrespective of the cost at which the Product is sold to a customer. For
clarity, the parties agree that the value sharing terms and concepts described
below will apply regardless of which party does the development work. Each party
agrees that it will bear its own costs and expenses including capital
expenditures under the Partnership.

 

(a)         New Contract for a New Product. Value sharing for Products developed
under an agreement with a third party that has an effective date after the
effective date of the Subsequent Agreement will be as follows: (i)
Value-Creation and fees, cost-sharing payments and milestone payments will be
split between the parties * . The program lead (“Program Lead”) for such
Products will be selected in accordance with Section 6 and Appendix B. The
parties agree that Product developed under the

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

CONFIDENTIALEXECUTION COPY





 

 

pending or executed agreements listed in Table 1 below will be included in the
Partnership, with the designated Program Lead and value sharing will be as
described in this Section 2(a):

 

Table 1

Amyris Ginkgo Program Lead * see Table 3 (*)   *     *     *     *     * see
Table 3 (*)   * see Table 3 (*)     *     Various molecules (*)   Molecules
stemming from DARPA program which become subject to a customer contract secured
by Ginkgo     Molecules stemming from * contract for which * requests scale up  
 

 

(b)         Existing Contract, New Product. Value sharing for new Products (“New
Product”) developed under an agreement with a third party that has an effective
date prior to the effective date of the Agreement, will be as follows: (i)
Value-Creation and any fees, cost-sharing payments and/or milestone payments
that were not previously or originally due or anticipated to be due under the
existing contract prior to the development of the New Product (“Incremental Fee
Payments”) will be split between the parties * . The Program Lead for such
Products will be selected in accordance with Section 6 and Appendix B. For
clarity, extensions of any such existing agreements (except for extensions of
expiration or termination dates by not more than six (6) months and that do not
otherwise alter the provisions of such agreements), where the effective date of
the extension is after the effective date of the Subsequent Agreement, will be
included in the Partnership, and value sharing will be as described in this
Section 2(b). The parties agree that the Product listed in Table 2 below are
considered New Product under an Existing Contract and value sharing will be as
described in this Section 2(b):

 

Table 2

Amyris Ginkgo Program Lead *     *     * see Table 3 (*)   *    

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 2 

CONFIDENTIALEXECUTION COPY





 

 

*     *     *       *     *     *     *     *     *  

 

(c)         Existing Contract, Product under Development. Value sharing for a
Product currently under development pursuant to an agreement with a third party
that has an effective date prior to the effective date of the Subsequent
Agreement, but where Amyris and Ginkgo have mutually agreed that such Product
and/or agreement with a third party is an agreement under the Partnership, will
be as follows: (i) Value-Creation and Incremental Fee Payments will be split
between the parties * . The parties agree that the Products listed in Table 3
below are considered Products under development and value sharing will be as
described in this Section 2(c):

 

Table 3

Amyris Product under Development

(Third Party)

Ginkgo Product under Development

(Third Party)

* * * * *     *   *   *   *   *

 

The parties agree that, unless agreed otherwise agreed to by the parties, the
existing Program Leads for the Products listed in Table 3 above will remain in
place subject to resolution of conflicting customer contracts. If one party is
required to terminate an agreement with a third party that conflicts with an
agreement of the other party in order to further the Partnership, then the value
share for the surviving contract will be as follows: Value-Creation and future
fees, cost-sharing payments and/or milestone payments will be split between the
parties * .

 

(d)         Existing Commercial Product. Amyris products that are currently
being commercialized or are otherwise to be treated for purposes of this
Agreement as being commercialized (“Existing Commercial Product(s)”) are listed
in Table 4 below. Value sharing for each Existing Commercial Product will be as
follows: (i) Ginkgo shall receive a percentage of COGS savings as listed in
Table 4; and (ii) for any new

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 3 

CONFIDENTIALEXECUTION COPY





 

 

supply agreements originated by Ginkgo, Value-Creation will be split between the
parties * .

 

Table 4

Existing Commercial
Product Percentage of COGS
Savings * * *  * * * * *

*

 

* * *

 

The parties agree that, unless otherwise agreed by the parties, any existing
Amyris Program Leads for the Products listed in Table 4 above will remain in
place.

 

(e)         Refused Product. In the event that one party elects, at any time
during the development of a Product pursuant to a third party agreement that
would otherwise be subject to the Partnership, not to participate in the
development of said Product (“Refused Product”), value sharing for such Refused
Product will be as follows: (i) * sharing of Value-Creation to the participating
party/non participating party. Additionally, and subject to the value sharing
provisions provided in this Section 2(e), the non-participating party will grant
the participating party a royalty-free, sublicensable, fully paid-up perpetual
license to its Background IP and Foreground IP (as defined in Section 7), and
other IP and materials necessary for product development, scale up and
production of the Product. The parties agree that * will be considered a Refused
Product under the Subsequent Agreement.

 

(f)          Excluded Product. Table 5 below lists the Products that are
excluded from the Partnership (“Excluded Product”):

 

Table 5

Amyris Excluded Product Ginkgo Excluded Product * * products excluded pursuant
to Section 8(a) *   *   *   *   *   products excluded pursuant to Section 8(b)

 

For clarity, the parties agree that there will be no sharing of cost-sharing
payments and milestone payments or other Value-Creation for an Excluded Product.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 4 

CONFIDENTIALEXECUTION COPY





 

 

3.           Business Development. The parties agree that the business
development teams of Amyris and Ginkgo will operate separate from and
independently of one another. Each party may source, initiate and close deals
with third parties based on the Partnership, subject to such products not
already being Products under the Partnership and fields/markets as described
herein. Prior to the execution of the Subsequent Agreement, the legal contact(s)
for each party will collaborate to generate a list of Excluded Products and
excluded fields/markets. The legal contacts will also collaborate during the
term of the Subsequent Agreement to ensure that neither party offers a product
that is or has been an Excluded Product. However, if the parties are
concurrently initiating a deal involving the same Product or field/market, then
the parties agree that the first binding agreement to be executed shall control.
Either party may elect not to participate in a proposed customer contract
brought by the other party in which case the Product will be considered a
Refused Product and the value sharing will be as described in Section 2(e)
above.

 

 

4.           Strain and Process Development. As described in more detail in
Section 6, the parties will identify a Program Lead for each Product. The
Program Lead will choose where work is to be performed for their respective
Product(s), subject to Co-Program Lead and Partnership Steering Committee input.
The parties agree that under the Partnership, if and as appropriate based on
capabilities and capacity at each party, early stage development work will take
place at Ginkgo, while later stage scale-up and manufacturing work will take
place at Amyris. Amyris will provide a license to Ginkgo under any Background
IP, Foreground IP and/or Foundry IP necessary to support the development of the
Product(s), including but not limited to: chassis strains, commercial strains,
genetic material, software, SOPs, protocols, detailed process descriptions,
detailed process flow diagrams, know-how, training materials, etc. For clarity,
each party will bear its capital expenditures needed for strain (“Strain”) and
lab scale process development for Products under the Partnership (e.g., each
party will bear its foundry capex needed to fulfill its obligations under the
partnership).

 

 

5.           Scale-Up and Production.  Except for as provided for herein, Amyris
will be responsible for scale up and manufacturing (including downstream
processing) for all Product under the Partnership. For clarity, each party will
bear its capital expenditures needed for scale up and production of Products
under the partnership (e.g., Amyris will bear capex needed at Emeryville, CA,
Campinas, Brazil and Brotas, Brazil for scale-up and manufacturing of Products
under the partnership). Amyris has agreed that its production facilities are to
be expanded to enable production of Products under the Partnership (the “BROTAS2
Facility” or “BROTAS2”) and that it will consult with Ginkgo on such expansion
and consider any of Ginkgo’s comments or concerns in good faith. Products
subject to the Partnership will have priority access to manufacturing capacity
at Brotas. If Amyris elects not to meet scale-up or production needs, or
timelines for Product under the Partnership, then such Product will be
considered to be a Refused Product under Section 2(e). If Amyris is, for
technical or other reasons that will be evaluated by the parties in good faith,
unable to meet scale-up or production needs, or timelines for Product currently
in development under the Partnership, then such Product will be considered a
Refused Product and Ginkgo will also have the right to identify and use one or
more alternative supplier(s), subject to customary restrictions substantially
similar to those contained in * (the “Supplier Restrictions”), and the value
sharing will be as follows: Value-Creation will be split between the parties * .
Additionally, and subject to the value sharing

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 5 

CONFIDENTIALEXECUTION COPY





 

 

provisions provided herein, Amyris will grant Ginkgo a royalty-free,
sublicensable, fully paid-up perpetual license to any Background IP, Foreground
IP and/or Foundry IP necessary for Product development, scale up and production
of the Product. The Subsequent Agreement shall provide a mechanism such that in
the event that capacity at Brotas becomes available and production at Brotas of
a Refused Product would improve the economics of such production, such Product
may be included under the Partnership upon mutual agreement of the parties and
such Refused Product would no longer be deemed a Refused Product and instead
treated as an Existing Commercial Product under the Partnership.

 

 

6.           Governance of the Partnership.

 

(a)         The parties agree to work collaboratively during the Partnership. In
order to ensure the success of the Partnership, Ginkgo and Amyris will form the
following committees for the purpose of governing the Partnership: (i) Executive
Committee, which will be comprised of the respective CEOs of Amyris and Ginkgo;
and (ii) Partnership Steering Committee, which will be comprised of four (4)
members with two (2) representatives appointed by Ginkgo and two (2)
representatives appointed by Amyris. The Partnership Steering Committee will be
responsible for overall management of the Partnership including without
limitation (i) ensuring regular communication between the Parties, and (ii)
ensuring the establishment of, and monitoring of progress of Programs that fall
under the Partnership. The Partnership Steering Committee will also be
responsible for the monitoring, reviewing and reporting on the progress of the
Partnership. As needed, the Partnership Committee will establish subcommittees
and other working groups and deputize individuals that will report to it to
further the objectives of the Partnership. Such sub-committees will include, by
way of example, a business development collaboration committee which will be
comprised of a representative from both Ginkgo and Amyris; a Technical Contact
with primary responsibility for developing a technical development plan for
ingredient(s) of interest to customers; and a Program Lead & Co-Program Lead
which will be comprised of one person per Product at each site (individuals may
be Program Lead or co-Program Lead for more than one product).

 

(b)         The parties will seek to settle amicably any and all disputes or
differences arising out of or in connection with the Partnership and/or the
Subsequent Agreement. Any dispute between the parties will be promptly presented
to the Partnership Steering Committee. If the Partnership Steering Committee
cannot come to a resolution, the dispute will then be presented to the Executive
Committee for resolution, and the Executive Committee will attempt in good faith
to promptly resolve such dispute. If a dispute between the parties cannot be
resolved within ninety (90) days of presentation to the Executive Committee,
either party may refer such dispute to binding arbitration to be conducted as
set forth in more detail in the Subsequent Agreement.

 

(c)         The parties agree to the following general provisions in order to
advance the Partnership: (i) Amyris will share it’s manufacturing cost model
between relevant people at Amyris and Ginkgo so that Ginkgo personnel can
familiarize themselves with model structure; (ii) Amyris and Ginkgo will
establish a shared template for technical development plans and the template
will be included as an exhibit of the definitive Subsequent Agreement; and (iii)
except as provided for in the Subsequent Agreement, the Partnership Steering
Committee will assign Program Leads and Co-Program Leads for all Products under
the Partnership.

 



 6 

CONFIDENTIALEXECUTION COPY



 

 

(d)        Ginkgo and Amyris will each consult counsel to assess whether
antitrust safeguards should be put in place.  In particular, to the extent that
Ginkgo and Amyris are competitors in activities outside the scope of the
Partnership, they will take steps to guard sharing competitively sensitive
information, and to guard against any appearance of improper collusion.  No
agreement will be formed on any topic outside the scope of the Partnership,
unless it is stated in writing and approved by each party’s counsel.

 

(e)         The process to initiate and finalize an agreement with a customer
under the Partnership is set forth in Appendix B. The process may be modified
from time to time subject to the mutual agreement of the parties.

 

 

7.           Intellectual Property Rights; Initial Technology Transfer. Amyris
agrees to provide Ginkgo with access to Amyris IP, including but not limited to
know-how, other technology, SOPs, software, etc. useful for Ginkgo to engineer
and develop robust strains that scale to commercial production of Product under
the Partnership. Ginkgo agrees to provide Amyris with access to Ginkgo IP,
including but not limited to know-how, other technology, SOPs, software, etc.
useful for Amyris in the manufacture and/or commercial production of Product
under the Partnership. The parties agree that the terms of the Subsequent
Agreement are not intended to discourage the parties from working together after
the term. Except as reasonably necessary or appropriate (i) in connection with
agreements that are in effect as of the effective date of the Subsequent
Agreement to which Amyris is a party and do not fall under the Partnership or
(ii) as a result of capacity constraints at Ginkgo, as reasonably determined by
the Executive Committee, Amyris will not expand its strain engineering or
foundry capacity during the term. The parties agree to establish escrows of the
Amyris IP and Ginkgo IP and each party will update the escrowed technology
annually.

 

For the purpose of the Agreement, and specifically this Section 7, the following
definitions shall apply:

 

“Background Intellectual Property” means, with respect to a given party, any and
all information and inventions, and all intellectual property rights therein or
pertaining thereto, that are Controlled by such party or its affiliates during
the term of this Subsequent Agreement that is necessary, required or actually
used in, the development, manufacture and/or commercialization of any Product
under the Subsequent Agreement, and excludes Foreground Intellectual Property
and Foundry IP.

 

“Control” means that the applicable party has the rights necessary to grant the
rights and license granted or to be granted in this Subsequent Agreement,
whether by ownership or otherwise without breaching any third party obligation.

 

“Foreground Intellectual Property” means (a) the strains and (b) any and all
information and inventions that have been or are conceived, discovered,
developed or otherwise made by or on behalf of either party or its affiliates or
jointly by or on behalf of the parties or their affiliates in the performance of
any activities under the Subsequent Agreement, and, in each case ((a) and (b))
all intellectual property rights therein or pertaining thereto, and excludes
Foundry IP.

 



 7 

CONFIDENTIALEXECUTION COPY



 

 

“Foundry Intellectual Property” means any and all information and inventions,
which information or inventions relate to the design, genetic engineering,
measurement or analysis of microbial host cells, small-scale fermentation, and
all intellectual property rights therein or pertaining thereto.

 

 

“Process Intellectual Property” means any and all information and inventions,
which information or inventions relate to fermentation methods for making
compounds using genetically modified host cells, recovery of small molecule
compounds from fermentation broth, isolation of small molecule compounds
directly from fermentation broth, purification of small molecule compounds
isolated from fermentation broth, finishing of small molecule compounds isolated
from fermentation broth and all intellectual property rights therein or
pertaining thereto.

 

 

Subject to the value sharing provisions provided herein, the parties agree to
the following structure for the Intellectual Property section of the Subsequent
Agreement:

 

(a)The Parties agree that the United States federal patent law on inventorship
will determine the inventorship of any invention, and the names of the inventors
on any relevant patent filings, whether sole or joint inventions, which arise in
connection with activities conducted pursuant to this Agreement.

 

(b)Each Party hereby grants to the other Party a royalty-free, fully paid-up,
sublicensable non-exclusive license to under its Background IP and under its
Foreground IP, for the purpose of allowing such other Party to carry out
relevant activities under the Partnership or as provided for in Sections 2(e),
7(d), 7(e).

 

(c)Process Intellectual Property, regardless of inventorship, will be owned and
controlled by Amyris (i.e. Amyris will be responsible for the preparation,
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of Process IP).

 

(d)Amyris will grant to Ginkgo a royalty-free, fully paid-up, sublicensable
non-exclusive perpetual license under its Foundry IP provided under the
Partnership.

 

(e)Ownership, Filing, Prosecution, Maintenance and Enforcement of Foreground IP
(except as provided for Process IP above) will be negotiated by the parties in
good faith for inclusion in the Subsequent Agreement.

 

(c)        Right to Enforce. Subject to the value sharing provisions provided
herein, Ginkgo will have the perpetual option to assert Amyris IP against third
parties in defense of a third party claim against Ginkgo, and Amyris will agree
to join any resulting lawsuit if needed for standing. Ginkgo will consult with
and consider all recommendations from Amyris regarding the assertion of Amyris
IP in good faith. If Amyris is required to join such lawsuit, Ginkgo will pay
all reasonable costs associated with Amyris joining. Subject to the value
sharing provisions provided herein, Amyris will have the perpetual option to
assert Ginkgo IP against third parties in defense of a third party claim against
Ginkgo and Ginkgo will agree to

 



 8 

CONFIDENTIALEXECUTION COPY



 

 

join any resulting lawsuit if needed for standing. Amyris will consult with and
consider all recommendations from Ginkgo regarding the assertion of Ginkgo IP in
good faith. If Ginkgo is required to join such lawsuit, Amyris will pay all
reasonable costs associated with Amyris joining.

 

(d)         Right of First Refusal - Amyris. After the term of the Subsequent
Agreement and subject to the value sharing provisions in this Section 7(d),
Amyris grants to Ginkgo a royalty-free, sublicensable, fully paid up, perpetual
license to its Background IP and Foreground IP for the purposes of strain and
process development, scale up and production subject to the following
conditions: (i) Ginkgo grants Amyris a Right of First Refusal (“ROFR”) for
scale-up and production for any Products developed by Ginkgo and (ii) in the
event Amyris declines to exercise its ROFR, such license shall be subject to the
Supplier Restrictions. If Amyris exercises its ROFR, then Value-Creation will be
split between the parties * ; if Amyris declines its ROFR, then value sharing
will be * sharing of Value-Creation to Ginkgo/Amyris.

 

(e)         Right of First Refusal - Ginkgo. After the term of the Subsequent
Agreement, and subject to the value sharing provisions in this Section 7(e),
Ginkgo grants to Amyris a royalty-free, sublicensable, fully paid up perpetual
license to its Background IP and Foreground IP for the purposes of strain and
process development, scale up and production subject to the following condition:
(i) Ginkgo has a ROFR for strain engineering and process development for any
Products developed by Amyris. If Ginkgo exercises its ROFR, then Value-Creation
will be split between the parties * ; if Ginkgo declines its ROFR, then value
sharing will be * sharing of Value-Creation to Amyris/Ginkgo.

 

(f)          Insolvency of a Party. The parties agree that this Agreement and
the Subsequent Agreement involve licensing of intellectual property and the
Bankruptcy Code Section 365(n) applies. Subject to the value sharing provisions
provided for herein, in the event of insolvency of a party (the “Withdrawing
Party”), the other Party retains all rights and licenses including a copy of all
relevant strains, genetic materials and software and the Partnership shall
neither be terminated nor wound-up, but, instead, the business of the
Partnership shall be continued as if such insolvency had not occurred, and the
other party shall purchase and the Withdrawing Partner shall sell all of the
it’s interest and rights in the Partnership (the "Withdrawing Partner's
Interest") owned by the Withdrawing Partner in the Partnership on the date of
such insolvency. The Partnership shall, by written notice addressed to the
Withdrawing Partner or to the legal representative of an insolvent Partner, fix
a closing date for such purchase which shall be not less than seventy-five (75)
days after the Withdrawal Date. The Withdrawing Partner's Interest shall be
purchased by the other party on such closing date at a price (the "Withdrawing
Purchase Price"), which shall be fair market value, where such fair market value
takes into consideration the full value of all future value sharing which may
come due to the Withdrawing Party under the Partnership. The aggregate dollar
amount of the Withdrawing Purchase Price shall be payable in cash on the closing
date, unless the Partnership shall elect prior to or on the closing date.

 

 

8.           Exclusivity.

 

(a)         Amyris Contracts; Exclusions. During the term, all future Amyris
contracts will be subject to this Partnership with the following exclusions: *

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 9 

CONFIDENTIALEXECUTION COPY





 

 

* , the agreement between Amyris and DARPA (except for customer contracts for
molecules developed under such agreement) and agreements relating to the
pharmaceuticals market, including without limitation agreements relating to
Amyris’ “microPharm” platform (except that contracts for production of active
pharmaceutical ingredients for non-pharmaceutical applications shall fall under
the Partnership). For avoidance of doubt, any intellectual property development
under the agreement between Amyris and DARPA and in any agreements relating to
the pharmaceutical market shall be deemed to be owned by Amyris.

 

(b)         Ginkgo Contracts; Exclusions. During the term, all future Ginkgo
contracts pertaining to manufacturing of a small molecule where the customer
requires third party manufacturing of the molecule are subject to the
Partnership.

 

(c)         Direct Competitors. Neither party will collaborate or work with the
following direct competitor(s) during the term: * .

 

 

9.          Payments. Payments due to the parties for Value-Creation pursuant to
an agreement that falls under the Subsequent Agreement, will be paid to a third
party entity to be mutually determined or created by the parties prior to the
finalization of the Subsequent Agreement. However, payment due to the parties
for fees, cost-sharing and/or milestones pursuant to an agreement that falls
under the Partnership will be paid directly to the primary party named in the
contract, who will then pay any fees/milestones to the other party directly for
services rendered under the Subsequent Agreement.

 

 

10.        Stock Option; BROTAS2 Fee.

 

(a)         Stock Option. In conjunction with the execution of a definitive
Subsequent Agreement, Amyris will issue an option to purchase Five Million
(5,000,000) shares of Amyris common stock at a price per share of $0.50
exercisable for one (1) year from the date of issuance. However, Amyris agrees
that if there is a material difference between the issuance of stock options as
compared with warrants, Amyris agrees to amend this Section 10(a) to replace the
term “Stock Option” with the term “Warrant”.

 

(b)         BROTAS2 Fee. Subject to: (i) Amyris fully funding and breaking
ground on BROTAS2; and (ii) all early stage strain engineering having been
performed at Ginkgo, Ginkgo will pay to Amyris a fee of Five Million US Dollars
($5,000,000.00 USD) by March 30, 2017.

 

 

11.         Term and Termination of Subsequent Agreement.

 

(a)         Initial Term. Subject to Section 11(b), below, the initial term of
the Subsequent Agreement will be three (3) years from the effective date
thereof, and shall automatically be extended for successive one-year terms
unless either party provides written notice to the other of termination not less
than ninety (90) days prior to the expiration of the then-current term.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 10 

CONFIDENTIALEXECUTION COPY





 

 

(b)        Termination for Material Non-Performance. The Subsequent Agreement
shall contain a provision whereby, no earlier than eighteen (18) months from the
effective date of the Subsequent Agreement, if the Executive Committee the
determines in good faith that a party has materially breached the agreement or
there has been material non-performance by a party that may not constitute a
material breach but nonetheless impacts the ability of the Partnership to
perform under an agreement with a third party, the other party shall have a
right to terminate the Subsequent Agreement upon thirty (30) days written
notice. The consequences of termination will be substantially similar to those
that would be effective in the event that either party opts-out of the
Partnership at the end of the initial term, as provided in Section 11(a), above.

 

(c)        Termination. The parties may only terminate the Subsequent Agreement
by mutual agreement; there will be no unilateral termination by a Party except
as provided by Section 11(b), above, for cause or upon material breach.

 

 

12.        Miscellaneous.

 

(a)        Entry into Customer Agreements. With the exception of the * , during
the term of the Agreement, neither party can execute a customer contract without
the other party’s written approval such approval not to be unreasonably
withheld.

 

(b)        Audit Rights. Each party will maintain (and will ensure that its
affiliates and sublicensees will maintain) complete and accurate books, records
and accounts in sufficient detail to confirm the accuracy of any payments, where
such audit rights shall include the review of records relating to costs under
the Subsequent Agreement, including but not limited to fully burdened product
manufacturing costs, if applicable. Each party will have the right to have an
independent certified public accounting firm of recognized standing, reasonably
acceptable to the other party, have access during normal business hours, and
upon reasonable prior written notice, to such of the records of the other party
(and its affiliates and permitted sublicensees) as may be reasonably necessary
to verify the accuracy of the payments made hereunder.

 

 

13.        Contract Closing Conditions. Execution of the Subsequent Agreement is
subject to the following conditions: (i) a mutually agreed upon plan to modify
existing or pending contracts with * , as well as other customers that may be
added prior to the expiration of the Agreement, where such modifications will
include (1) adding Ginkgo as a party to such contract, (2) payments under such
agreements will be made to a third party as provided for in Section 9 herein;
(ii) Ginkgo personnel to visit facilities in Brotas and Campinas; (iii) the loan
maturity dates of all other debt (excluding the following notes: notes or loans
held by stockholders of Amyris, and notes or loans that are mandatorily
convertible to stock at maturity)) will be extended to beyond the revised loan
maturity dates of the loan held by Stegodon Corporation (“Stegodon”) under which
Amyris is borrower (the “Stegodon Loan”); and (iv) completion of all portions of
the Initial Technology Transfer required pursuant to Section 15(a) and Appendix
A to be completed prior to execution of the Subsequent Agreement. The parties
shall

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 11 

CONFIDENTIALEXECUTION COPY





 

 

use commercially reasonable efforts to cause all of the foregoing conditions to
be satisfied on or prior to the expiration date of this Agreement set forth in
Section 18(a).

 

 

14.         Debt.

 

(a)         Subsequent Amendment and Waiver. Contingent upon the execution of
the Subsequent Agreement by the parties, the parties agree that the terms of the
Stegodon Loan will be amended to require only interest-only payments until June
30, 2019, and all cash covenants will be waived until June 30, 2019. Amyris
agrees that all Value-Creation payments received by Amyris under the Subsequent
Agreement will be paid to Stegodon and applied first to accrued interest and
then to principal of the Stegodon notes up to $1 million per month until the
Stegodon Loan is fully paid off.

 

 

15.        Technology Transfer; Fee.

 

(a)         Technology Transfer. In consideration of the Technology Transfer Fee
provided for in Section 15(b) below, Amyris will transfer the IP listed in
Appendix A by the dates set forth therein (the “Initial Technology Transfer”).
If Amyris fails to negotiate and/or execute the definitive Subsequent Agreement
by August 15, 2016 (unless such date is mutually extended by the parties in
writing), Amyris hereby grants Ginkgo a sublicensable for purposes of scale-up
and manufacturing a product, perpetual non-exclusive license to the technology
and assets listed in Appendix A and all intellectual property rights therein or
pertaining thereto, as well as any other IP necessary to utilize such technology
and assets. Such license shall bear a royalty at a rate equal to ten percent
(10%) of net revenue, including without limitation net sales, royalties, fees
and any other amounts received by Ginkgo related directly to such license, which
royalty shall be due and payable within sixty (60) days of the end of the
applicable quarter.

 

(b)        Technology Transfer Fee. Subject to and in connection with the
completion of that portion of the Initial Technology Transfer to be completed by
June 30, 2016, as provided for in Section 15(a) and Appendix A, Ginkgo will pay
to Amyris a non-refundable fee (the “Technology Transfer Fee”) of Fifteen
Million US Dollars ($15,000,000.00 USD), which Technology Transfer Fee shall be
due and payable on or before July 24, 2016.

 

 

16.        Press Release. The parties will promptly issue a mutually agreed upon
press release upon the execution of this Agreement, generally describing the
activities and relationship of the parties. Ginkgo will coordinate activities
surrounding the issuance of the press release.

 

 

17.        Non-Assignment. This Agreement may not be assigned or otherwise
transferred by either Party, without the consent of the other Party. Any
purported assignment in violation of the preceding sentences will be void. Any
permitted assignee or successor will assume and be bound by all applicable
obligations of its assignor or predecessor under this Agreement

 

 12 

CONFIDENTIALEXECUTION COPY





 

 

18.        Term and Termination.

 

(a)         Expiration. This Agreement is effective upon the Effective Date and
expires on the earlier to occur of (i) the execution by the parties of the
Subsequent Agreement or (ii) August 15, 2016. This Agreement may only be
extended by the parties in writing upon mutual agreement.

 

(b)        Termination. Either party may terminate this Agreement effective upon
written notice in the event of a material breach of or default under this
Agreement that remains uncured ten (10) days following written notice thereof by
the non-breaching party. The parties may terminate this Agreement upon mutual
written agreement.

 

 

(c)         Effect of Expiration or Termination. Termination or expiration of
this Agreement for any reason will be without prejudice to any rights that will
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration will not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement.

 

 

19.         Voluntary and Knowing Agreement. Each party to this Agreement has
read and fully understands the terms and provisions hereof, has had an
opportunity to review this Agreement with legal counsel, has executed this
Agreement based upon such party's own judgment and advice of counsel (if any),
and knowingly, voluntarily, and without duress, agrees to all of the terms set
forth in this Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of authorship of any provision of this
Agreement. Except as expressly set forth in this Agreement, neither the parties
nor their affiliates, advisors and/or their attorneys have made any
representation or warranty, express or implied, at law or in equity with respect
of the subject matter contained herein.

 

 

20.         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

 

21.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures (including exchange of
emailed pdf files), and such signatures shall be deemed to bind each Party as if
they were original signatures.

 

 

 

[Signatures on Following Page]

 

 

 

 



 13 

CONFIDENTIALEXECUTION COPY



 

 

Ginkgo Bioworks, Inc.         By:   /s/ Jason Kelly   Name:  Jason Kelly  
Title:  CEO   Date: June 28, 2016                     Amyris, Inc.         By:  
/s/ John Melo   Name:  John Melo   Title:  CEO   Date: June 28, 2016  



 

 

 

 

 

 

 

 

 

 

 

 



 14 

CONFIDENTIALEXECUTION COPY





 

 

Appendix A – Initial Technology Transfer

 

Item Proposed description of transfer from Amyris to Ginkgo Delivery
date 1 * June 30 2 * June 30 3 * June 30 4 * June 30 5 * June 30 6 List of
equipment at commercial production facility. June 30       7 * July 15 8 * July
15 9 * July 15 10 Amyris manufacturing cost model. July 15 11 List of equipment
at pilot and demonstration production facilities. July 15

 

Note: All transfers described above and license rights granted to Ginkgo under
Section 15(a) are subject to all limitations and restrictions, if any, under
Amyris’ existing agreements with third parties.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 15 

CONFIDENTIALEXECUTION COPY



 

 

Appendix B

 

1.A business development individual or team from one party (BD) engages with a
customer. Based on customer discussions, BD compiles list of ingredient(s) of
interest, target COGS, estimated annual market volume, product specification and
the chemistry of the ingredient(s) of interest.

 

2.BD cross-checks customer and ingredient(s) of interest against exclusion list
maintained jointly by Amyris and Ginkgo legal teams.

 

3.At request of BD, the Partnership Steering Committee assigns a technical
contact for technical evaluation of each ingredient of interest based on
availability and expertise (“Technical Contact”). The Partnership Steering
Committee may also recommend additional individuals at either Amyris or Ginkgo
that may provide useful input to technical development plan(s) (“Technical
Advisors”).

 

4.The Technical Contact will draft a technical development plan using template. 
The Technical Contact will use the Amyris manufacturing cost model to estimate a
feasible target COGS for the ingredient(s) of interest suitable for the customer
and associated intermediate and final milestones (either technical or economic
or both as appropriate). The Technical Contact will take into consideration the
price and development time for any needed downstream chemistry in the technical
development plan. The technical development plan will enumerate technical
assumptions (if any), tasks, estimated timelines, and estimated resource needs. 
The Technical Contact is responsible for soliciting and incorporating comments
from technical advisors.

 

5.The Technical Contact presents the technical development plan to Partnership
Steering Committee for approval.  At its option, the Partnership Steering
Committee may ask for revisions to the technical development plan from the
Technical Contact before a vote occurs.  The Partnership Steering Committee will
negotiate in good faith to come to a consensus decision regarding approval of
technical development plan(s) on an ingredient by ingredient basis.

 

(i)If both sides opt in, BD moves forward with ingredient(s) of interest with
customer.

 

(ii)If one or both sides opt out, the matter is submitted to the Executive
Committee for a final decision.  The Executive Committee will negotiate in good
faith to come to a consensus decision regarding the ingredient(s) of interest
and customer.

 

(a)If both sides opt in, BD moves forward with ingredient(s) of interest with
customer.

 

(b)If one side opts out, the ingredient(s) of interest become Refused Product
under the Partnership.

 

(c)If both sides opt out, BD does not move forward with ingredient(s) of
interest with customer.

 

 16 

CONFIDENTIALEXECUTION COPY





 

 

6.Once a customer contract is signed, BD notifies the Amyris and Ginkgo legal
teams of any additions or modifications to the exclusion list. The Partnership
Steering Committee assigns a Program Lead and Co-Program Lead to each New
Product using the agreed upon framework for selection of Program Leads.  The
Program Lead will have primary responsibility for (a) making the customer happy
and (b) achieving all milestones and (c) commercializing Product at scale.  It
is expected that the Program Lead will serve on the Steering Committee with the
customer.  The Program Lead is expected to develop and oversee the program
including defining tasks, task dependencies and goals that leverage capabilities
at Amyris and Ginkgo to commercialize Product at scale.

 

7.BD from each party will meet periodically to ensure customer needs are being
met in timely fashion and to share market learnings.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17



 

 

 